Name: Council Regulation (EEC) No 706/78 of 4 April 1978 amending Regulation (EEC) No 1111/77 laying down common provisions for isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 78 Official Journal of the European Communities No L 94/5 COUNCIL REGULATION (EEC) No 706/78 of 4 April 1978 amending Regulation (EEC) No 1111 /77 laying down common provisions for isoglucose 1 . The first subparagraph of paragraph 1 shall be replaced by the following : 'Provision may be made for an export refund for the products listed in Article 1 exported in their natural state and for isoglucose falling within subheading 17.02 D I exported in the form of the goods listed in the Annex .' 2 . The following paragraph 4a shall be added : '4a . The Council , acting by a qualified majority on a proposal from the Commission shall adopt, as necessary, rules concerning in particular the grant of export refunds for isoglucose in the form of the goods listed in the Annex.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provisions for isoglu ­ cose (2), as amended by Regulation (EEC) No 2560/77 (3), provides for export refunds to be granted for isoglucose exported in its natural state ; whereas isoglucose, like other basic products, can be used in the manufacture of certain products which may already be benefiting from export refunds on the basic product used ; whereas the system of refunds should therefore be extended also to apply to isoglucose exported in the form of the said products, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1111 /77 is hereby amended as follows : Article 2 The following Annex shall be added to Regulation (EEC) No 1111 /77 : ANNEX CCT heading No Description 17.04 18.06 19.02 Sugar confectionery, not containing cocoa : B. Chewing gum C. White chocolate D. Other Chocolate and other food preparations containing cocoa Malt extract ; preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : B. Other Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products) 19.05 (') Opinion delivered on 17 March 1978 (not yet published in the Official Journal . (2 ) OJ No L 134, 28 . 5 . 1977, p. 4. (3 ) OJ No L 303 , 28 . 11 . 1977, p. 1 . No L 94/6 Official Journal of the European Communities 8 . 4 . 78 CCT heading No Description 1 9.08 Pastry, biscuits , cake and other fine bakers ' wares , whether or not containing cocoa in any proportion 21.04 Sauces , mixed condiments and mixed seasonings ex 21.07 Food preparations not elsewhere specified or included, with the exception of flavoured or coloured sugar syrups falling within subheading 21.07 F 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non- ­ alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 22.06 Vermouths , and other wines of fresh grapes flavoured with aromatic extracts 22.09 Spirits (other than those of heading No 22.08 ) ; liqueurs and other spirituous bever ­ ages ; compound alcoholic preparations (known as "concentrated extracts") for the manufacture of beverages : C. Spirituous beverages : V. Other 29.43 Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39, 29.41 and 29.42 : ex B. Levulose ' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 April 1978 . For the Council The President P. DALSAGER